DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-6, 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160018822 to Nevdahs (“Nevdahs”) in view of US 20130201326 to Tsujii (“Tsujii”), in view of US 20170337707 to Chuang (“Chuang”), and in view of US 20160137311 to Peverill (“Peverill”).
Regarding Claim 2:  “A drone comprising:  (“the autonomous vehicle 110 may be any type of autonomous vehicle, such as a drone”  Nevdahs, Paragraph 37.)
a camera that is configured to generate image data; and  (Prior art teaches “camera configured to capture photographic images or video images of the motion tracking device 130 or a device or person associated with the motion tracking device 130”  Nevdahs, Paragraph 40.)
one or more processors and one or more storage devices storing instructions that are operable, when executed by the one or more processors, to cause performance of operations comprising:  (“processing device including various computer hardware or software modules and may be configured to execute instructions stored on any applicable computer-readable storage media.”  Nevdahs, Paragraph 56.)
receiving, from the camera, the image data depicting a base station;  (Under the broadest reasonable interpretation consistent with the specification and ordinary skill in the art, (1) a base station of the claims and the Specification, designates a parking location for the drone, rather than a base station that controls the drone remotely , (2) a camera that captures its surroundings is configured to generate image data depicting a base station.  Prior art teaches:  “Autonomous vehicles, such as drones, may be used to obtain information, such as photographs and video, of objects. … [such as] a device or person associated with the motion tracking device 130.”  Nevdahs, Paragraphs 3 and 40.  See examples where a camera drone is configured to capture images of various embodiments of a reference such as a base station embodied in a parking zone, a home zone, a start start, and destination targets in Nevdahs, Figs. 1, 3, and 18.)
[detecting] objects on the base station arranged in a pattern; (Nevdahs teaches a base station embodied as a parking zone and identified by multiple points in a pattern:  “FIG. 18 illustrates a spot parking zone 1820, a line parking zone 1830, and a region parking zone 1840, but other parking zone configurations are contemplated. … The line parking zone 1830 may be a line defined by two or more points. … The region parking zone 1840 may be a region defined by three or more points ”  Nevdahs, Paragraph 186, 188, 193 and Fig. 18.  See similar embodiments in Tsuji, Paragraph 96 and Figs. 18-19 and Chuang, Paragraphs 7 and 9 and statements of motivation below.)
comparing the pattern of detected objects to a stored pattern of objects; and  (“During a parking sequence, an autonomous vehicle may be configured to identify one or more parking zones. In these and other embodiments, a parking zone may be a zone that has been previously designated as a parking zone. In some embodiments, information about the parking zone may be stored in the autonomous vehicle”  Nevdahs, Paragraph 184.  Also see comparing pattern dimensions in Tsuji, Paragraph 157 and statement of motivation below.)
 “determining an identity of the base station using the comparison of the pattern of detected objects and the stored pattern of objects.”  (“During a parking sequence, an autonomous vehicle may be configured to identify one or more parking zones. In these and other embodiments, a parking zone may be a zone that has been previously designated as a parking zone. In some embodiments, information about the parking zone may be stored in the autonomous vehicle”  Nevdahs, Paragraph 184.)
Nevdahs does not teach “detecting objects on the base station arranged in a pattern;” based on the captured image.
Tsuji teaches these claim elements in the context of determining camera position and orientation based on the image content:
detecting objects on the base station arranged in a pattern; ( “performs, on camera view coordinates of the feature points in the loaded image … the positions of the four feature points serving as references” feature points being objects in the image data.  Tsuji, Paragraphs 93, 96 and Figs. 18-19.  Note that an object of reference can be any object in the field of view associated with the tracking operation as explained in Nevdahs above.  See a similar embodiment in Chuang, Paragraphs 7 and 9 and statement of motivation below.)
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Nevdahs to perform the above functions of determining a location of the drone based on detection of features / markings in the camera image, as taught in Tsuji (and also in Chuang), in order to determine the position of the camera or the user with respect to the reference object as claimed.  See Tsuji Paragraph 94 and similarly in Chuang, Paragraphs 2 and 7.
For compact prosecution, note that Nevdahs, Tsuji and Chuang do not teach an embodiment of “base station” as a control or a charging station.
Peverill, teaches the above embodiment in the context of a UAV navigating an environment based on images of location markers.  See Peverill, Paragraphs 57, 64, and Figs. 7-8. 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Nevdahs, Tsuji and Chuang to use a base station for charging and control as well as parking, as taught in Peverill, in order to navigate the UAV to recharge its batteries when needed or when parking.  See .  See Peverill, Paragraphs 57, 64, and Nevdahs, Paragraph 208.
Regarding Claim 3:  “The drone of claim 2, wherein the operations comprise: determining a location of the drone based on the identity of the base station and a stored location of the identified base station.”  (“During a parking sequence, an autonomous vehicle may be configured to identify one or more parking zones. In these and other embodiments, a parking zone may be a zone that has been previously designated as a parking zone. In some embodiments, information about the parking zone may be stored in the autonomous vehicle” which provide both an identity and a zone location. Nevdahs, Paragraph 184.)
Regarding Claim 4:  “The drone of claim 2, wherein the objects include two or more objects located along a straight line.”  (“The line parking zone 1830 may be a line defined by two or more points. As illustrated in FIG. 18,”  Nevdahs, Paragraph 188 and Fig. 18.  See similarly in Tsujii, Paragraph 101 and statement of motivation in Claim 2.)
Regarding Claim 5:  “The drone of claim 2, wherein the operations comprise: determining a pose of the drone based on the identity of the base station and a stored location of the identified base station.”  (“the location data may include real time position, orientation, velocity, acceleration, and/or trajectory in 3D space” Navdahs, Paragraph 38.  “During a parking sequence, an autonomous vehicle may be configured to identify one or more parking zones. In these and other embodiments, a parking zone may be a zone that has been previously designated as a parking zone. In some embodiments, information about the parking zone may be stored in the autonomous vehicle” the location of the parking area / base station relative to the drone. Nevdahs, Paragraph 184 and Fig. 18.)
Regarding Claim 6:  “The drone of claim 2, wherein the objects on the base station arranged in the pattern include lights.”  (“markers 812, such as active IR beacon” Peverill, Paragraph 63.  See a similar use of “retroreflective markers” in Tsujii, Paragraph 299, and “special structured light on the surface of the object” in Chuang, Paragraph 2. See statements of motivation in Claim 2.)  
Regarding Claim 14: “The drone of claim 2, wherein the operations comprise: receiving, from the base station, an alert that indicates that an object of the pattern is obscured.”  (Note that the claim is directed to a drone and its capability to receive a signal, any implied capabilities of the base station would not limit the structure for a drone.  Prior art teaches the drone capability as: “the autonomous vehicle 110 may receive information from other components over a wireless network. For example, the autonomous vehicle 110 may receive location data of the motion tracking device 130 over a wireless network … the sensor payload 120 may be configured to obtain other information about the motion tracking device 130 or a device or person associated with the motion tracking device 130. … The autonomous vehicle 110 may receive a following mode and operations parameters” Navdahs, Paragraphs 39-40, 53. Thus if a device on the base station can collect obscurement data, the drone has the capability to receive such an alert as either data or an operation parameter.  Where necessary, base station ability to sense and issue alerts is discussed in Kincade, Column 14, lines 59-67.)
Regarding Claim 15:  “The drone of claim 2, including a light, wherein the operations comprise: activating the light to illuminate the objects on the base station; and activating the camera to generate at least some of the image data when the light is illuminating the objects on the base station.”  (“loads an image captured using the camera means and containing, within a camera field of view, the four feature points and a continuous line of laser light appearing on a surface of a measured object due to irradiation of the line laser light of the measuring probe, and” Tsuji, Paragraph 91 and statement of motivation in Claim 1.)
Regarding Claim 16:  “The drone of claim 2, wherein comparing the pattern of detected objects to the stored pattern of objects comprises: 
determining a first distance between a first object of the objects and a second object of the objects and (“the distance-between-points data of the three feature points,”  Tsuji, Paragraph 106. Note a similar embodiment in Chuang, Paragraphs 7 and 9 and statement of motivation below.)
a second distance between the first object and a third object of the objects.”  (“the distance-between-points data of the three feature points,”  Tsuji, Paragraph 106. Note a similar embodiment in Chuang directed to “at least three physical distance references” in Paragraphs 7 and 9 and statement of motivation below.)
Claim 17, “A computer-implemented method comprising:” is rejected for reasons stated for Claim 2, because the apparatus elements of Claim 2, including instructions executed by one or more processors, implement the method steps of Claim 14.
Claim 18 is rejected for reasons stated for Claim 3 in view of the Claim 17 rejection.
Claim 19 is rejected for reasons stated for Claim 5 in view of the Claim 17 rejection.
Claim 20, “A non-transitory, computer-readable medium storing one or more instructions executable by a computer system to perform operations” is rejected for reasons stated for Claim 2, because the apparatus elements of Claim 2, including “one or more storage devices storing instructions that are operable, when executed by the one or more processors, to cause performance of operations,” embody the computer-readable medium of Claim 20.  Also note “non-transitory computer-readable storage media” in Nevdahs, Paragraph 58.)

Claims 7 -13 are rejected under 35 U.S.C. 103 as being unpatentable over Nevdahs, Tsujii, Chuang, and Peverill, in view of US 11372033 to Kincade (“Kincade”).
Regarding Claim 7:  “The drone of claim 6, wherein the lights are light emitting diodes (LEDs).”  
Nevdahs, Tsujii, Chuang, and Peverill do not teach that the light sources can be LEDs.  Tsujii, Chuang teach laser lights and Peverill teaches unspecified light beacons as noted above.  However, it is well known in the art that active light sources or indicators can be based on LEDs.
For example, Kincade teaches the above claim features in the context of a property monitoring system including drones and charging stations:  “the LED or display can indicate whether the receptacle is powered and/or indicate a number, or other information, identifying the circuit 117A-N to which the receptacle is connected.”  Kincade, Column 6, lines 50-53, and similarly in Column 21, lines 55-60.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to supplement the teachings of Nevdahs, Tsujii, Chuang, and Peverill to used LEDs as light sources as taught in Kincade, in order to “visualize information related to” an electric receptacle, which is a substantively identical purpose to the light sources in the claim.  See, Kincade, Column 6, lines 50-53, and similarly in Column 21, lines 55-60.  
Finally, in reviewing the present application, there does not seem to be objective evidence that the claim limitations are particularly directed to: addressing a particular problem which was recognized but unsolved in the art, producing unexpected results at the level of the ordinary skill in the art, or any other objective indicators of non-obviousness.  
	
Regarding Claim 8:  “The drone of claim 6, wherein the pattern includes one or more locations of the lights and one or more colors of the lights.”  (“For example, the smart receptacle may light an LED of a particular color to indicate the circuit to which it is connected ( e.g., different colored lights indicate connection to different circuits)”  Kincade, Column 21, lines 57-61.  See treatment of more than one marker location in Claim 1.)
Regarding Claim 9:  “The drone of claim 2, wherein the operations comprise:
detecting a change in the pattern of the objects;  (“one or more LEDs, LCDs, screens, or other displays to visualize information related to the receptacle.” Kincade, Column 21, lines 55-60.  The displayed light pattern can provide orientation or navigation cues ad discussed in Claims 1-2 or they can “visualize information related to the receptacle” for example whether power is provided to the receptacle in Kincade, Column 6, lines 50-53 or to indicate occupancy status as in Kincade, Column 24, lines 51-57, which would indicate whether the receptacle is available for drone charging.  See statement of motivation in Claims 1 and 7.)
determining information of a state of the base station using the change in the pattern of the objects; and  (“one or more LEDs, LCDs, screens, or other displays to visualize information related to the receptacle.” Kincade, Column 6, lines 50-53, and similarly in Column 21, lines 55-60. See statement of motivation in Claim 7.)
performing an action using the information of the state of the base station.”  (“the robotic devices 490 may use any suitable, unoccupied charging station when not in use.”  Kincade, Column 24, lines 52-53.  See statement of motivation in Claim 7.)
Regarding Claim 10:  “The drone of claim 9, wherein the information comprises 
information indicating the base station is unable to provide a base station amenity, (For example, indicating whether power is provided to the receptacle in Kincade, Column 6, lines 50-53 or to indicate occupancy status as in Kincade, Column 24, lines 51-57, which would indicate whether the receptacle is available for drone charging.  See statement of motivation in Claims 1 and 7.)
and wherein the action comprises not docking with the base station.”  (“the robotic devices 490 may use any suitable, unoccupied charging station when not in use.”  Kincade, Column 24, lines 52-53.  See statement of motivation in Claim 7.)
Regarding Claim 11:  “The drone of claim 10, wherein the base station amenity includes battery charging at a particular speed.”  (For example, indicating whether power is provided to the receptacle in Kincade, Column 6, lines 50-53 or to indicate occupancy status as in Kincade, Column 24, lines 51-57, which would indicate whether the receptacle is available for drone charging at the particular charging speed.  Note that shared drone charging may also indicate a reduced available charging speed.  See statement of motivation in Claims 1 and 7.)
Regarding Claim 12: “The drone of claim 10, wherein the base station amenity includes wireless charging.”  (“The charging stations may be contact based charging stations and/or wireless charging stations.” Kincade, Column 24, lines 1-2.)
Regarding Claim 13:  “The drone of claim 9, wherein the information comprises information indicating a landing procedure for the base station, wherein the landing procedure includes a preferred pose of the drone for landing.”  (“robotic devices 490 are capable of positioning and mating with a corresponding contact on the charging station. For instance, a helicopter type robotic device may have an electronic contact on a portion of its landing gear that rests on and mates with an electronic pad of a charging station when the helicopter type robotic device lands on the charging station.” Kincade, Column 24, lines 7-11.)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKHAIL ITSKOVICH whose telephone number is (571)270-7940. The examiner can normally be reached Mon. - Thu. 9am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on (571)272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MIKHAIL ITSKOVICH/Primary Examiner, Art Unit 2483